DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2022 has been entered.
According to 37 C.F.R. 1.121(c)(2), “all claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters (underlining used for emphasis).”
For the 06/01/2022 Claims, underlining should not have been used for the limitation “an outer surface of” because this language was previously introduced in the 01/18/2022 Claims.
In retrospect, the Office would have maintained the 04/01/2022 Final Rejection in the 07/12/2022 Advisory Action, but would not have checked boxes under section 3 “Amendments.”  If not for this oversight in the 07/12/2022 Advisory Action, the Office would have made this current rejection Final.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,003,903 to Drumm, in view of U.S. Patent Application Publication No. 2018/0123405 to Tang et al.
Claim 1: Drumm discloses a drive device for generating a translational movement of a movable tappet 4 by means of an electromagnetic rotating machine 11, 12, wherein the drive device is formed as an inner rotor type drive device (i.e., not as an “outer rotor type drive device,” as recited in amended Claim 1), comprising:
a rotor 12; and
a stator 11 arranged coaxially to the rotor 12, the stator 11 having at least one movement-thread pair 18, 19 integrated coaxially therein, comprising a lead screw 18, which is coupled in a rotationally fixed manner to the rotor 12, and a threaded nut 19 guided linearly in a stator sleeve 25 by anti-twist locking, the nut 19 being rigidly coupled to the tappet 4,
wherein the rotor 12 is guided in a rotational movement around an inner surface of the stator 11 (i.e., not around an “outer surface” of the stator, as recited in Claim 1),
wherein the transfer of a torque from the rotor 12 to the lead screw 18 takes place by means of a flange 13 having a wall thickness T < 0.1 D, wherein D equals a diameter of the flange 13, and
wherein an anti-twist lock 28, 29 of the threaded nut 19 is provided in the recess of the stator sleeve 25 by a form-fitting interlocking of the two.
Thus, Drumm does not disclose wherein the drive device is formed as an outer rotor type drive device… such that the rotor 12 is guided in a rotational movement around an outer surface of the stator 11.
The Office turns to Tang, which teaches an “external rotor motor.”  The rotor assembly 4 of Tang also includes a flange having a wall thickness T < 0.1 D, wherein D equals a diameter of the flange.  Paragraph [0003] of Tang further teaches:
“Per unit volume, an external rotor motor outputs more torque and is less expensive than an inner rotor motor. Conventional electric appliances mainly employ inner rotor motors, so there is a need to replace the inner rotor motors with external rotor motors. However, existing external rotor motors are totally different from the inner rotor motor in structure and installation methods. Thus, it is urgent to develop a novel external rotor motor compatible with conventional electric appliances.”

Based on the Tang teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive device disclosed by Drumm such that the drive device 11, 12 of Drumm is formed as an outer rotor type drive device wherein the rotor is guided in a rotational movement around an outer surface of the stator, in order to reduce costs and to allow the motor to output more torque to the movement-thread pair (as taught by Paragraph [0003] of Tang).
Claim 3: Drumm, as modified by Tang in the rejection of Claim 1 above, discloses the drive device according to claim 1 further characterized in that in a housing flange 23 is arranged an electrical connection 17 for a power supply and/or signal transmission for the magnetic and/or optical contact or contact-free detection of the linear movement of the tappet 4 and/or the rotational movement of the rotor.
Claim 4: Drumm, as modified by Tang in the rejection of Claim 1 above, discloses the drive device according to claim 3, further characterized in that a sensor system 15 is provided for detecting the rotational movement of the rotor.
Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,003,903 to Drumm, in view of U.S. Patent Application Publication No. 2018/0123405 to Tang et al., as applied to Claim 1 above, and further in view of German Publication No. 102015219502 to Finkbeiner et al.
Claim 2: Drumm, as modified by Tang in the rejection of Claim 1 above, discloses the drive device according to claim 1, but does not necessarily disclose or suggest the type of motor.
The Office turns to Finkbeiner, which teaches “It is useful if the stator and the rotor designed as an internal rotor or external rotor electric motor from the group: stepper motor, brushless DC motor, brush-commutated DC motor form.”  See, e.g., Paragraph [0007].
In view of the Finkbeiner teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive device disclosed by Drumm, as modified above by Tang to be an outer rotor type drive device, such that the motor is a stepper motor, a brushless DC motor, or a brush-commutated DC motor, as taught by Finkbeiner, because these motors are very common and extremely well-known in the art.
Claim 7: Drumm, as modified by Tang and Finkbeiner in the rejection of Claim 2 above, discloses the drive device according to claim 2 further characterized in that in a housing flange 23 is arranged an electrical connection 17 for a power supply and/or signal transmission for the magnetic and/or optical contact or contact-free detection of the linear movement of the tappet 4 and/or the rotational movement of the rotor 12.
Claim 8: Drumm, as modified by Tang and Finkbeiner in the rejection of Claim 2 above, discloses the drive device according to claim 7, further characterized in that a sensor system 15 is provided for detecting the rotational movement of the rotor 12.
Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,003,903 to Drumm, in view of U.S. Patent Application Publication No. 2018/0123405 to Tang et al., as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0053577 to Moein et al.
Claims 5 and 10-11: Drumm, as modified by Tang in the rejection of Claims 1 and/or 3-4 above, discloses the drive device according to claims 1 and/or 3-4, but does not disclose or suggest that the electromagnetic rotating machine 11, 12 of the drive device is actuated without a sensor.
The Office turns to Moein, which teaches an electromagnetic rotating machine which is actuated without a sensor.  See, e.g., Paragraph [0065].
In view of the Moein teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive device disclosed by Drumm, as modified above by Tang to be an outer rotor type drive device, such that the electromagnetic rotating machine 11, 12 of Drumm is actuated without a sensor, as taught by Moein, in order to reduce parts and further decrease material costs.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent No. 9,003,903 to Drumm, U.S. Patent Application Publication No. 2018/0123405 to Tang et al., and German Publication No. 102015219502 to Finkbeiner et al., as applied to Claim 2 above, and further in view of U.S. Patent Application Publication No. 2006/0053577 to Moein et al.
Claim 9: Drumm, as modified by Tang and Finkbeiner in the rejection of Claim 2 above, discloses the drive device according to claim 2, but does not disclose or suggest that the electromagnetic rotating machine 11, 12 of the drive device is actuated without a sensor.
The Office turns to Moein, which teaches an electromagnetic rotating machine which is actuated without a sensor.  Ssee, e.g., Paragraph [0065].
In view of the Moein teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive device disclosed by Drumm, as modified by Tang and Finkbeiner above, such that the electromagnetic rotating machine 11, 12 of Drumm is actuated without a sensor, as taught by Moein, in order to reduce parts and decrease material costs.

Response to Arguments
Applicant's 07/30/2022 arguments have been fully considered but they are not persuasive.
On Page 2 of Applicant’s 07/30/2022 remarks, Applicant suggests that “according to Drumm an additional gear housing (22) with pot-shaped portion (25) is required.”  Applicant argues that “due to this arrangement improved concentricity from roto to stator as well as to all other coaxially arranged components is obtained.”  It is unclear to the Office how these arguments are relevant to the rejection of Claim 1 under 35 U.S.C. 103 over the cited references – exactly what claim language is Applicant referring to?
On Page 3 of Applicant’s 07/30/2022 remarks, Applicant suggests that “according to the present invention the threaded nut (7) is rigidly coupled to tappet (8), that is, this coupling is non-detachable (italics used for emphasis).”  The italicized language in the preceding sentence is not claimed.  Furthermore, the Office finds that the italicized language is narrower than a broadest reasonable interpretation of Claim 1.  That is, Claim 1 does not require the threaded nut and the tappet to be coupled in a non-detachable configuration.
On Page 4 of Applicant’s 07/30/2022 remarks, Applicant suggests “there is absolutely no indication in Tang to re-design a common external rotor motor to the particular roto motor design according to the present invention.”  This suggestion does not appear to be relevant to the actual rejection of Claim 1.  In other words, the rejection of Claim 1 contained in the 04/01/2022 Final Rejection and this Non-Final Rejection asserts that it would have been obvious to those having ordinary skill in the art to modify an internal rotor motor disclosed by Drumm to include an external rotor, similar to the external rotor taught by Tang, in order to allow the motor to output more torque to the movement thread pair (as suggested by Paragraph [0003] of Tang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658